DETAILED ACTION
Response to Arguments
Applicant's arguments filed May 27, 2020 have been fully considered but they are not persuasive. Daft teaches the following (emphasis added, limited sections of each paragraph provided below):

 [0045] … a preamplifier and sigma-delta analog-to-digital converter is provided for each element in the same substrate, such as directly under each element. The signals are digital when output. Any kind of digital processing to deliver more or less beamforming as required by the application and/or the capabilities of the system may be provided on the same chip or substrate. Bandwidth and dynamic range may be optimized further by providing demodulation in analog before conversion to digital.
[0047] Digital processing electronics on the same chip to preserve interconnect density may provide bandwidth reduction to allow for connection to the system by optical or electronic means. This monolithic device (IC+transducer) may be the only active element in the probe, or other chips or circuits are provided in the probe housing.
[0054] The beamformer 16 is operable to at least partially beamform along a first dimension, such as beamforming in azimuth. In the other dimension, such as elevation, the beamformer 16 outputs parallel samplings. Alternatively, partial beamforming (e.g., sub-array beamforming) is provided along multiple dimensions or not performed.

Paragraph 45 states that “less beamforming” may be performed based on the requirements of the application, while paragraph 54 implies that an alternative to partial beamforming on a single dimension is to perform beamforming on multiple dimensions, or that partial beamforming is “not performed”.  As stated in paragraph 45, “Bandwidth…may be optimized … in analog” and it is re-iterated that Daft in combination with Brueske (see page 6 of the previous Office Action) described that the sigma-delta converters perform reduction of the frequency bandwidth, which is a reduction of the analog data.  Finally, paragraph 47 teaches that “digital processing electronics … may provide bandwidth reduction”.
Based on the above, Daft provides teachings that would be obvious to one of ordinary skill in the art to provide at least one ultrasonic transducer element… with analog receive circuits integrated therewith having analog compression, analog-to-see paragraphs 45 and 47 above), which is where more detailed discussion of the beamformer begins in the specification.  As such, this is occurring prior to data reaching the beamformer 16, and therefore occurring “prior to any image reconstruction process being performed”.
For at least these reasons, the applicant’s arguments are not persuasive and the following rejections apply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-13, 17-19, 21-22, 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Daft et al. (US Patent Pub. No. 2007/0242567) in view of Brueske et al. (US Patent No. 7,466,256).
	Daft discloses a multi-dimensional CMUT array with integrated beamformation (see Title).  “Figure 1 shows an ultrasound transducer array 12 with a system for medical diagnostic ultrasound imaging” (see paragraph 21).  Numeral 10 represents a probe housing, and “Electronics in the probe housing 10, an adaptor, and/or software in the imaging system use the partially beamformed samples for generating an image” (see paragraph 21).  “At least some of the electronics are formed on a same semiconductor or chip as the array 12” (see paragraph 24).  “In one embodiment, the receive elements 32 are cMUT elements. The semiconductor substrates used to form the membranes and associated gaps may integrate electronics, such as receive channel circuits containing preamplification, A/D conversion, and beam formation” (see paragraphs 44-45, 47).  “The receive channel circuits are within the probe housing 10, such as being in a same semiconductor, a same board, … from the array 12. For example, the analog-to -digital converters 14 and/or beamformer 16 are formed in one see paragraph 49).  Therefore, Daft teaches to provide all of the “receive channel circuits… formed in one … semiconductor chip… or within the substrate used for the receive elements 32 of the array 12.  This reads on the claimed feature of the various receive circuits being “integrated on the [same] semiconductor die”.  This also clearly teaches that the at least one ultrasonic transducer element is on that semiconductor die.  
With regard to the claimed analog receive circuit in claim 1, Daft teaches that “The under-cMUT electronics include a preamp, an I/Q mixer to baseband, and sigma-delta A/D including a time varying gain. These electronics are integrated under the corresponding element so that only digital signals traverse the long distances to the side of the … substrate where … digital processing happens” (see paragraph 46).  Particularly important here is that directly under the cMUT, there is a preamp, an I/Q mixer and sigma-delta A/D converters capable of time varying gain control.  Therefore, while Daft does not call this a receive circuit, these are the exact functions that these components perform (see paragraph 41 of PGPUB 2017/0135676 representative of the instant application’s specification… “analog RX circuit 103 may include… one or more components in analog RX circuit 103 may be controlled by a time gain compensation (TGC) circuit”).  It is also noted that Daft states specifically in paragraph 48 that “Receive channel circuits connect with the receive elements 32. The receive channel circuits apply apodization, delaying, and/or analog-to -digital conversion.”
With respect to the claimed data reduction circuit and therefore, it is noted that Daft teaches the following (emphasis added, limited sections of each paragraph provided below):

 [0045] … a preamplifier and sigma-delta analog-to-digital converter is provided for each element in the same substrate, such as directly under each element. The signals are digital when output. Any kind of digital processing to deliver more or less beamforming as required by the application and/or the capabilities of the system may be provided on the same chip or substrate. Bandwidth and dynamic range may be optimized further by providing demodulation in analog before conversion to digital.
[0047] Digital processing electronics on the same chip to preserve interconnect density may provide bandwidth reduction to allow for connection to 
[0054] The beamformer 16 is operable to at least partially beamform along a first dimension, such as beamforming in azimuth. In the other dimension, such as elevation, the beamformer 16 outputs parallel samplings. Alternatively, partial beamforming (e.g., sub-array beamforming) is provided along multiple dimensions or not performed.

Paragraph 45 states that “less beamforming” may be performed based on the requirements of the application, while paragraph 54 implies that an alternative to partial beamforming on a single dimension is to perform beamforming on multiple dimensions, or that partial beamforming is “not performed”.  As stated in paragraph 45, “Bandwidth…may be optimized … in analog”.  In paragraph 50, Daft states that “In one embodiment, over sampling converters, such as sigma-delta converters, are used” and then states that certain patent document disclosures are incorporated by reference.  In US Patent No. 8,465,431 (i.e., the Patent associated with Daft’s US Patent Pub. No. 2007/0242567), these incorporated patent documents are stated as “U.S. Pat. No. 7,466,256 or 7,583,214”.  Turning to Patent No. 7,466,256 to Brueske, it states that “IQ signals may be converted by a conventional low-pass sigma-delta converter 14 as opposed to a band pass converter. Because of the reduced frequency bandwidth by demodulation to base band, a higher oversampling ratio may be used, and the resulting dynamic range is higher” (see column 5, line 63 through column 6, line 1).  In other words, Daft teaches that this these converters taught by Brueske may be used and Brueske teaches that these converters perform by reducing the frequency bandwidth, which is a reduction of data and since these are A/D converters, they clearly are connected to an analog device as an input and provide conversion to a compressed digital signal (via the reduced frequency bandwidth).  This teaches a reduction of the analog data.  Finally, paragraph 47 teaches that “digital processing electronics … may provide bandwidth reduction”.
With regard to the claimed digital signal processing block in claim 1, Daft teaches a beamformer 16 and states “The beamformer 16 may include down converters (e.g., in-phase and quadrature demodulators), amplifiers, delays, phase rotators, summers, over sampling reconstruction filters (e.g., low pass filters), spiking filters, or see paragraph 52).  Additionally, Daft states that “Down-conversion is provided before or after analog-to-digital conversion” (also see paragraph 52).  Paragraph 52 continues by stating that “Over sampled data is delayed by selecting a window of single bit data associated with the relative delay. The delayed data is partially reconstructed and decimated. The partially reconstructed data from different channels is then summed for beam formation. The beamformed samples are further reconstructed and decimated.”  Since the beamformer is shown in line after the A/D converters 14, the beamformer is clearly processing digital signals and is clearly stated as creating “partially reconstructed data” (see quote directly above from paragraph 52).
With regard to the claimed wherein an output signal of the digital signal processing block is configured to be transmitted from the semiconductor die as a data stream”, Daft teaches that “The interface 18 formats the data output by the beamformer 16 for transmission to the imaging system… Frequency, time, or no multiplexing may be used. Wireless or wired transmission may be used” (see paragraph 55, emphasis added).  “The data is output from the probe housing 10 wirelessly or on one or more wires (e.g., coaxial cables or a bus)” (see paragraph 57).

Regarding claim 3, Brueske teaches that “No analog low-pass filter may be needed after mixing to remove the second harmonic component because of the high sampling rate of the sigma-delta converter 14 and subsequent digital low-pass filtering. In alternative embodiments, a low pass filter is provided after mixing and before conversion” (see column 6, lines 28-32).  Similarly to the first option in this quote from Brueske, Daft teaches that the beamformer may provide for “filters (e.g., low pass filters)” (see paragraph 52), which would mean low pass filtering the digital signals.  However, Brueske explicitly states that an alternative is to provide low-pass filtering “after mixing and before conversion”.
Regarding claim 5, it is re-iterated that Daft teaches the use of Sigma-Delta ADCs, and Brueske provides additional detail with regard to this structure.
Regarding claim 6, it is noted that Daft teaches that “The analog-to-digital converters 14 are multi-bit converters” (see paragraph 50).  Additionally, Brueske teaches that “bit widths, such as two, four, or more, may be provided” (see column 6, lines 60-67).  While Daft teaches a multi-bit ADC and Brueske teaches “two, four or more bits”; it is noted that it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 72, 205 USPQ 215 (CCPA 1980).  And/or it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  As such, it would have been obvious to utilize a 10-bit Delta-Sigma ADC in this manner.  With respect to the conversion rate claimed in claim 6, Daft teaches that “As another example, the signals from the receive elements 32 are conditioned by matching amplifiers which apply gain and bandwidth shaping defined by the input specification of the analog-to-digital converters 14 ...” (see paragraph 48).  Additionally, Daft teaches in paragraph 50 that “The analog-to-digital converters 14 are multi-bit converters sampling at the Nyquist rate or higher.”  It is known to those of ordinary skill in the art that the Nyquist rate is 2 times the bandwidth of the signal.  Therefore, by “bandwidth shaping” (see the quote above from paragraph 48), it would have been obvious to one of ordinary skill in the art that the ADC may perform sampling at a conversion rate of 20, 40, 50 or 80 Msps.  Additionally in this regard, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 72, 205 USPQ 215 (CCPA 1980).  And/or it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Daft teaches that “Pulse compression (i.e., the use of transmit codes with long time-bandwidth products) allows separation of the signals from different transmit elements” (see paragraph 82) and this is taught as a possible embodiment to be utilized within the scope of its invention.
Regarding claim 9, Daft teaches that “The beamformer 16 may include down converters (e.g., in-phase and quadrature demodulators)” (see paragraph 52).
Regarding claim 10, it was previously stated that Daft teaches decimation (e.g., Paragraph 52 states that “Over sampled data is delayed by selecting a window of single bit data associated with the relative delay. The delayed data is partially reconstructed and decimated. The partially reconstructed data from different channels is then summed for beam formation. The beamformed samples are further reconstructed and decimated.”).  However, Daft does not teach that this decimation includes down-sampling circuitry.  However, Figures 8-11 of Brueske show circuit diagrams of a comb filter according to different embodiments.  Figure 10 specifically illustrates such a filter that includes an IIR section followed by a FIR section.  After the IIR section, and “After down sampling by M, the signal is passed thru a FIR section” (see column 12, lines 5-10).
Regarding claim 11, it is noted that the specifics of the rejection of claim 10 immediately above illustrates that filtering may be used for the generation of the compressed digital signal.
Regarding claim 12, it is noted that Figure 10 of Brueske is specifically taught as a comb filter and Brueske states “This function is implemented with a cascade of accumulators” (see column 12, lines 5-10).  Additionally, Brueske states that “To improve digitization accuracy or for other purposes, such as channel-wise decoding of coded-excitation, the filters 18 are cascaded with additional filters for each channel” (see column 10, lines 54-56).
Regarding claim 13, it is noted that Brueske teaches that “The single bit quantizer at the output of op-amp2 quantizes the signal. The two integrators, quantizer and mixer make up the second order sigma delta converter with base band conversion” (see column 8, lines 28-31).
Regarding claims 17-19 and 21, it is re-iterated that Paragraph 52 of Daft teaches that “delayed data is partially reconstructed and decimated. The partially reconstructed data from different channels is then summed for beam formation. The beamformed samples are further reconstructed and decimated.”  The beamformer is stated as creating “partially reconstructed data” (see quote directly above from paragraph 52), thereby reading on “an image formation circuit” (see claim 17 of the instant application) that “is configured to perform the at least a portion of an image reconstruction process” (see claim 18 of the instant application).  Additionally, Daft teaches that “Due to the partial beamforming, the amount of data to be transmitted from the multi-dimensional receive aperture is reduced. Alternatively, further processing, such as the beam formation in the other dimension, is performed in the probe housing see paragraph 90).  Therefore, this “alternative” option teaches the claimed “a post-processing circuit” (see claim 17 of the instant application) that is used to further reduce the amount of data that will need to be transmitted from the probe to the main unit.
Regarding claim 22, Daft teaches that “Other separations between the probe housing 10 and the back-end may be used, such as putting the memory 20 and beamformer 22 in the probe housing” (see paragraph 22).  Also, in paragraph 24, Daft states that “The probe housing 10 encloses the transducer array 12 and other electronics, such as the analog-to-digital converters 14, beamformer 16, and interface 18. The electronics are immediately adjacent the transducer array 12 in one embodiment. For example, at least some of the electronics are formed on a same semiconductor or chip as the array 12.”  Therefore, it would have been obvious to one of ordinary skill in the art that if/when the memory 20 and beamformer 22 are brought into the probe housing 10, that these components would or could be “formed on a same semiconductor or chip as the array 12”.
Regarding claim 24, it is noted that Daft teaches an interface 18 that “formats the data output by the beamformer 16 for transmission to the imaging system… Wireless or wired transmission may be used” (see paragraph 55).
Regarding claim 26, Daft teaches in paragraph 30 that “The receive elements 32 are each independently sampled and used for beamforming. Alternatively, a multiplexed read-out conveys the azimuth channels at a given elevation row using one interconnect.”  Since Daft teaches that “Silicon transducers can connect into the chip at integrated circuit density by being manufactured directly on top of the electronics in a monolithic structure”, this would imply that “a multiplexed read-out” as stated in paragraph 30 would multiplex the data after the sigma-delta converters, which are part of the integrated circuit onto which the transducer elements are connected.  As such, this teaches the limitations of claim 26 (i.e., a multiplexer between the digital compression circuit and the beamformer).
Regarding claim 27, it is noted that paragraph 46 states “The under-cMUT electronics include a preamp, an I/Q mixer to baseband, and sigma-delta A/D including a time varying gain. These electronics are integrated under the corresponding element .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Daft in view of Brueske as applied to claim 1 above, and further in view of O’Donnell et al. (US Patent No. 5,453,575).
Daft in combination with Brueske is described above with respect to claim 1. However, neither Daft nor Brueske teach the use of an arithmetic logic unit to generate the compressed digital signal.
O’Donnell teaches an apparatus and method for detecting blood flow in intravascular ultrasonic imaging (see Title).  O’Donnell teaches that “Each digitized signal sample is transmitted from the A/D converter 108 to a dynamic signal averager (DSA) 110… the DSA 110 comprises a set of 8 ALU's for simultaneously processing a demultiplexed stream of digitized signals from the A/D converter 108” (see column 8, lines 10-28) and then states in the same paragraph that the DSA 110 is capable of addition, subtraction and accumulation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use an ALU to modify the digital signal output from an A/D converter within an ultrasound system, as taught by O’Donnell, and to utilize this within the system and methods of Daft as combined with Brueske in order to condition the digital signal to be as large or small as desired (see column 8, lines 1-9 of O’Donnell for teaching an example of each digital signal being a set of 2048 digitized points).

16 is rejected under 35 U.S.C. 103 as being unpatentable over Daft in view of Brueske as applied to claim 1 above, and further in view of Hwang et al. (US Patent No. 6,471,651).
Daft in combination with Brueske is described above with respect to claim 1. However, neither Daft nor Brueske teach that the compressed digital signal is based, at least in part, on a mode of operation of the ultrasound device.
Hwang teaches a low power portable ultrasonic diagnostic instrument (see Title).  Hwang teaches that “power is saved by selective use of instrument circuitry depending on mode of operation (see column 3, lines 40-43, as well as the Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide power conservation techniques by selective utilizing certain circuits based on the mode of operation, as taught by Hwang, within the system and methods of Daft as combined with Brueske because the combination of these two base references provides for a compact ultrasound system device and power consumption and conversation would be an obvious issue to those of ordinary skill in the art for such a system and design.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Daft in view of Brueske as applied to claim 19 above, and further in view of Anderson (US Patent No. 5,601,083).
Daft in combination with Brueske is described above with respect to claim 19. However, Daft fails to teach the use of an integrated backprojection technique.
Anderson teaches real time 3D imaging device using filtered ellipsoidal backprojection (see Title), in which beamforming comprises using an integrated backprojection technique, in which receive apodization values are reused within consecutive scans (see Figure 54; column 3, lines 11-28; column 26, line 37 through column 27, line 34).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the backprojection technique of Anderson for the beamforming disclosed by Daft because “Ellipsoidal Backprojection is a method for the active imaging of a three dimensional volume using a single transmitted pulse or greatly reduced see column 2, lines 29-32), and fewer transmitted pulses means less data to be processed which aids in reduced amounts of data overall.

Claims 22 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Daft in view of Brueske as applied to claim 19 above, and further in view of Urbano (US Patent Pub. No. 2007/0161904).
Daft in combination with Brueske is described above with respect to claim 19. In an alternative rejection of claim 22, it is not explicitly taught that Daft teaches the memory on the same semiconductor die and/or to temporarily store data before transmitting off of the semiconductor die.
Urbano teaches a transducer array imaging system (see Title).  Initially, it is noted that Urbano teaches that “the functions represented by any or all of the blocks illustrated in FIG. 1 may be performed by components of a single printed circuit board” (see last sentence of paragraph 37).  Included within the functions of Figure 1 is memory buffer 224.  “Memory buffer 224 may have sufficient storage capacity to store up to, for example, two frames of data…” (see paragraph 47) and “Memory buffer 224 is followed by data merger 226. Data merger 226 may operate to merge receive channel data into one or more data streams before advancing the data stream to wireless interface 120 for transmission to main unit 130” (see paragraph 48).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a memory buffer into the system and methods of Daft, as taught by Urbano, because “Such a frame-sized buffer 224 may allow frames to be acquired at a rate substantially higher than the rate at which frames can be transferred to main unit 130” (see paragraph 47 of Urbano).
Regarding claim 25, paragraph 48 of Urbano states that an option is for data transmission over a wired interface 122, and paragraph 71 discusses that input/output interfaces of the main unit may include “a computer interface such as USB, USB2, Ethernet or WiFi wireless networking, for example.”  As such, it would have been obvious to one of ordinary skill in the art that the optional wired interface 122 may utilize any one of “a computer interface such as USB, USB2, Ethernet”,  as these are .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Daft in view of Brueske and Urbano as applied to claim 22 above, and further in view of Call et al. (US Patent Pub. No. 2013/0253325).
Daft in combination with Brueske and Urbano is described above with respect to claim 22. However, the memory of either Daft or Urbano fails to acquire at least some output from the data reduction circuit without processing by the second digital signal processing block.
Call teaches systems and methods for improving ultrasound image quality by applying weighting factors (see Title). A schematic view of the system is found in Figure 1B, in which it can be see that “the system 200 may also include one or more memory devices for containing various data for use during one or more ultrasound imaging steps. Such memory devices may include a raw echo data memory 220, a weighting factor memory 235, a calibration data memory 238, an image buffer 236 and/or a video memory 246” (see paragraph 66).  As stated further in paragraph 66, “In various embodiments all data (including software and/or firmware code for executing any other process) may be stored on a single memory device.”  In other words, the Raw Data Memory 220 would be the same memory as the Image Buffer 236.  “The output of each ADC 214 may be directed into a raw data memory device 220” (see paragraph 70).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a raw data memory component, as taught by Call, into the system and methods of Daft as combined with Brueske and Urbano, “for transmitting raw digital ultrasound data to an external device over a wired or wireless network. In such cases, the transmitted raw echo data may be stored on the external device in any desired format” (see paragraph 76 of Call), which would all the data to be processed differently than as processed by the system itself, as well as to “act as a buffer between the ADC 214 and the beamformer 232 in cases where the beamformer 232 may be unable to operate fast enough to accommodate data at the full rate from the ADC 214” (see paragraph 77 of Call).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/Primary Examiner, Art Unit 3799